Language Access Assessment and
Planning Tool for Federally Conducted
and Federally Assisted Programs
Federal Coordination and Compliance Section
Civil Rights Division
U.S. Department of Justice
May 2011

“Whether in an emergency or in the course of routine
business matters, the success of government efforts to
effectively communicate with members of the public
depends on the widespread and nondiscriminatory
availability of accurate, timely, and vital information.”
- Attorney General Eric Holder, Memorandum to All
Federal Agencies Regarding Executive Order 13166,
February 17, 2011

LANGUAGE ACCESS ASSESSMENT AND PLANNING TOOL FOR
FEDERALLY CONDUCTED AND FEDERALLY ASSISTED PROGRAMS
I.

OVERVIEW

The goal of all language access planning and implementation is to ensure that your
agency communicates effectively with limited English proficient (LEP) individuals.1 As the
Attorney General notes in his Memorandum to all Federal Agencies Regarding the Federal
Government’s Renewed Commitment to Language Access Obligations Under Executive Order
13166, this requires ensuring effective communication at all points of contact between an LEP
person and your agency.2 While each agency’s approach to overcoming language barriers may
differ depending on a variety of factors, a useful model for providing meaningful access to LEP
individuals often includes:
A. Conducting a self-assessment to
determine what types of contact your
agency has with the LEP population.

Table of Contents
I. Overview ..................................................................... 1
II. Self-Assessment and Considerations for Your Plan 3
A. Guidance Regarding Self-Assessments ........ 3

The self-assessment identifies language
service needs, and evaluates the
bilingual, translation, and interpretation
resources already available to help LEP
individuals access your agency’s
benefits, programs, services,
information, or other operations.
(Part II B, below).
B. Developing language access policy
directives, implementation plan, and
procedures.

B. A Sample Self-Assessment........................... 8
III.Developing Language Access Directives, Plans, and
Procedures ................................................................ 15
A. Components of a Language Access Program
.................................................................... 15
B. Appointing a Language Access Coordinator
or Other Responsible Personnel .................. 9
C. Community Outreach and Disseminating
Language Assistance Services Information 20

1. Language Access Policy Directives- Policy directives set forth standards, operating
principles, and guidelines that govern the delivery of language appropriate services.
Policy directives may come in different forms but are designed to require the agency and
its staff to ensure meaningful access. Policy directives should be made publicly
available.
2. Language Access Implementation Plan- The plan is a management document that
outlines how the agency defines tasks, sets deadlines and priorities, assigns responsibility,
and allocates the resources necessary to come into or maintain compliance with language
access requirements. It describes how the agency will meet the service delivery standards
1

See Exec. Order No. 13166, 65 Fed Reg. 50,121 (Aug. 11, 2000), http://www.lep.gov/13166/eolep.pdf.
See Attorney General Holder Memorandum to All Federal Agencies Regarding the Federal Government's
Renewed Commitment to Language Access Obligations Under Executive Order 13166 (February 17, 2011),
http://www.lep.gov/13166/AG_021711_EO_13166_Memo_to_Agencies_with_Supplement.pdf.
2

1

Language Access Assessment and Planning Tool

May 2011

delineated in the policy directives, including the manner by which it will address the
language service and resource needs identified in the self-assessment. The plan is a
roadmap that helps agencies: navigate the process of setting deadlines and priorities, and
identifying responsible personnel for policy and procedures development; hire, contract,
assess, and ensure quality control of language assistance services (oral and written);
provide notice of language assistance services; provide staff training; and conduct
ongoing monitoring and evaluation.
3. Language Access Procedures- Procedures are the "how to" for staff. They specify for
staff the steps to follow to provide language services, gather data, and deliver services to
LEP individuals. Procedures can be set forth in handbooks, intranet sites, desk
references, reminders at counters, notations on telephone references, and the like.
Part II will help you assess how your agency currently provides language assistance
services to LEP individuals, using the Sample Self Assessment included in Part II B. Part III
provides a framework for developing appropriate language access policy directives, plan, and
procedures.
C. Scope
The obligations of Executive Order 13166 apply to all federal conducted and assisted
programs. In his Memorandum for Heads of Federal Agencies regarding the Federal
Government’s Renewed Commitment to Language Access Obligations Under Executive Order
13166, the Attorney General directed federal agencies that provide federal financial assistance to
draft LEP guidance for agencies that are recipients of federal financial assistance (recipients).
The term federal financial assistance includes, but is not limited to, grants and loans of federal
funds; grants or donations of federal property; training; details of federal personnel; or any
agreement, arrangement, or other contract which has as one of its purposes the provision of
assistance.
All agencies providing federal financial assistance directly or indirectly should obtain
information and maintain records that ensure that they can determine which entities have
received such assistance, including a list of sub-grantees, and for what purpose the assistance has
been provided. When any agency provides federal financial assistance it must ensure that
recipients acknowledge and agree that they will comply (and require any sub-grantees,
contractors, successors, transferees, and assignees to comply) with applicable provisions of
federal civil rights laws and policies prohibiting discrimination, including but not limited to Title
VI of the Civil Rights Act of 1964, which prohibits recipients from discriminating on the basis of
race, color, or national origin, including limited English proficiency. See 42 U.S.C. 2000d et seq.
Model assurance language addressing national laws and policies prohibiting discrimination can
be found at http://www.justice.gov/crt/about/cor/draft_assurance_language.pdf. Agencies must
require recipients to obtain these assurances from their sub-recipients and must maintain systems
that can record and track the recipient’s agreement with these assurances. See 28 C.F.R. §42.105.

2

Language Access Assessment and Planning Tool

May 2011

II.

SELF-ASSESSMENT AND CONSIDERATIONS FOR YOUR PLAN
An assessment can help an agency determine if it
communicates effectively with LEP individuals and can
inform language access program planning.
The questions in Part II B. (starting on
Providing
page 8) may be used by federal agencies
Language
and recipients to conduct a selfAssistance
assessment of their progress in providing
Services
Effective
language assistance services to LEP
Language Access
persons. Divided into six sections, the selfPolicy Directives
assessment approximates the elements that are
and
part of effective language access policy
Implementation
directives and implementation plans: (1)
Plans
understanding how LEP individuals
Identifying
and
interact with your agency; (2) identifying
Assessing LEP
and assessing LEP communities; (3)
Communities
providing language assistance services; (4)
training staff on policies and procedures; (5)
Training
providing notice of language assistance services;
Staff
and (6) monitoring, evaluating, and updating the language
access policy directives, plans, and procedures.3 The tool is a
starting point; agencies should add or modify as appropriate for
their programs and activities.
Understanding
How LEP
Individuals
Interact with
Your Agency

Monitoring,
Evalulating
and
Updating

Providing
Notice of
Language
Assistance
Services

A. Guidance Regarding Self-Assessments
Provided below are additional guidance and considerations for each of these six elements.
While the order may differ, your agency should consider each of these elements as it develops its
plan. The sample self-assessment questionnaire is available at Part II B.
1. Understanding How LEP Individuals Interact with Your Agency
A federally conducted or funded program could interact with LEP individuals in a variety
of ways. Any interaction with the public has the potential to interact with LEP individuals.
These could include, but are not limited to, program applicants and participants; hotline or
information line calls; outreach programs; public meetings and hearings; public access to agency
websites; written materials or complaints sent to an agency; agency brochures intended for
public distribution; contacts with potential witnesses, victims, defendants; and interactions with
detainees and prisoners. It is important for agencies to also examine the manner in which the
agency interacts with the public and/or LEP individuals (e.g. in-person consultations versus
3

See Department of Justice, Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition
Against National Origin Discrimination Affecting Limited English Proficient Persons, 67 FR 41464-65 (June 18,
2002). (hereinafter “2002 DOJ Guidance”), http://www.justice.gov/crt/about/cor/lep/DOJFinLEPFRJun182002.pdf.

3

Language Access Assessment and Planning Tool

May 2011

correspondence) as this can dictate the type of language assistance services provided by the
agency.
2. Identification and Assessment of LEP Communities
A federally conducted or funded program should
REMINDER: Your primary goal is
consider assessing the number or proportion of LEP
to effectively communicate with
persons from each language group in its service area to
LEP individuals. The order in
determine appropriate language assistance services. This
which each element is achieved may
analysis includes persons in a geographic service area
differ from agency to agency. While
it may be helpful to identify and
with whom your agency comes into contact while
assess your LEP communities before
carrying out agency functions. For the assessment to be
providing language assistance
accurate it must also include all communities who are
services, this should not stand in the
eligible for services or are likely directly affected by
way of providing meaningful access
programs or activities. Agencies may determine the
to LEP individuals.
linguistic characteristics of an LEP population in a
service area by reviewing available data from federal,
state, and local government agencies, community, and faith based organizations:


4

Federal Agencies.


The U.S. Census Bureau through its American Community Survey (ACS) maintains
statistics on the linguistic composition of LEP individuals in your service area:
http://www.census.gov/hhes/socdemo/language/data/index.html. Beginning with the
2010 Census, the Census Bureau stopped collecting decennial census data on
language use and English-speaking ability. Language data continues to be gathered
on an annual basis by the ACS and can be found on the American FactFinder website,
www.factfinder.census.gov. The Census Bureau has also created a website explaining
how to use the ACS language data it collects:
http://www.census.gov/hhes/socdemo/language/index.html.



The U.S. Department of Education maintains a Civil Rights Data Collection,
http://ocrdata.ed.gov/, which has information from the nation's school districts
including student enrollment and educational programs and services disaggregated by
race, ethnicity, sex, limited English proficiency, and disability. The National Center
for Education Statistics, http://nces.ed.gov/fastfacts/display.asp?id=96, has
information on children who speak a language other than English at home.



The Federal Interagency Working Group on Limited English Proficiency Website also
has demographic information available at http://www.lep.gov/demog_data.html



State and local government agencies.
 State social service agencies, state departments of education, local social service
agencies, and school districts often gather and report information on LEP populations.



Local community-based and religious organizations.

Language Access Assessment and Planning Tool

May 2011



Consider consulting organizations that serve and work with LEP communities to get
an accurate assessment of the existing and emerging LEP communities in your
service area.

An agency should also consider identifying and tracking the primary language of LEP
individuals that seek and receive programs and services. This can be accomplished by
determining the points of contact between agency staff and LEP individuals. Agencies may
create mandatory data fields for LEP, languages spoken and the preferred language for written
communication to ensure that all staff collect and input this information. By regularly collecting
and updating this data, agencies will be able to accurately identify and efficiently address the
changing needs of their LEP communities.
3. Providing Language Assistance Services
Effective communication with LEP individuals requires your agency to have language
assistances services in place. There are two primary types of language assistance services: oral
and written. Oral language assistance service may come in the form of "in-language"
communication (a demonstrably qualified bilingual staff member communicating directly in an
LEP person's language) or interpreting.
INTERPRETATION is an ORAL
An interpreter renders a message spoken in one
language assistance service.
language into one or more other languages.
Interpretation can take place in-person, through a
telephonic interpreter, or via internet or video
interpreting. An interpreter must be competent and
have knowledge in both languages of the relevant terms
or concepts particular to the program or activity and the
dialect and terminology used by the LEP individual.
Depending upon the circumstances, interpreters may
provide simultaneous interpretation of proceedings so that an LEP person understands what is
happening in that proceeding, or may interpret an interview or conversation with an LEP person
in the consecutive mode. Interpreter competency requires more than self-identification as
bilingual. Agencies should avoid using family members, children, friends, and untrained
volunteers as interpreters because it is difficult to ensure that they interpret accurately and lack
ethical conflicts.
Translation is the replacement of written text from
TRANSLATION is a WRITTEN
one language into another. A translator also must be
language assistance service.
qualified and trained. Federal agencies and recipients may
need to identify and translate vital documents to ensure
LEP individuals have meaningful access to important
written information. Vital written documents include, but
are not limited to, consent and complaint forms; intake and
application forms with the potential for important
consequences; written notices of rights; notices of denials,
losses, or decreases in benefits or services; notice of disciplinary action; signs; and notices
advising LEP individuals of free language assistance services. Agencies should proactively
translate vital written documents into the frequently encountered languages of LEP groups

5

Language Access Assessment and Planning Tool

May 2011

eligible to be served or likely to be affected by the benefit, program or service. When agency
personnel have reason to believe that an individual is LEP, the agency must respond to that LEP
individual in a language he or she understands. For example, a letter sent to a specific LEP
person should be translated into the appropriate language for that individual to ensure effective
communication. Agencies should also put processes in place for handling written
communication with LEP individuals in less frequently encountered languages.
4. Training of Staff on Policies and Procedures
Staff will not be able to provide meaningful access to LEP individuals if they do not
receive training on language access policies and procedures, including how to access language
assistance services. This training should be mandatory for staff who have the potential to
interact or communicate with LEP individuals, staff whose job it is to arrange for language
assistance services, and managers. Training should explain how staff can identify the language
needs of an LEP individual, access and provide the necessary language assistance services, work
with interpreters, request document translations, and track the use of language assistance
services. Bilingual staff members who communicate "in-language" to LEP individuals, or who
serve as interpreters or translators, should be assessed and receive regular training on proper
interpreting and translation techniques, ethics, specialized terminology, and other topics as
needed. Without periodic assessment and training, bilingual staff may not be able to provide the
language assistance services necessary to ensure LEP individuals have meaningful access to your
agency’s programs.
5. Providing Notice of Language Assistance Services
Federal agencies and recipients must inform LEP individuals of their eligibility for
benefits, programs, and services in a language they understand. Agencies should assess all
points of contact, telephone, in-person, mail, and electronic communication its staff has with the
public and LEP individuals when determining the best method of providing notice of language
assistance services. An agency should not only translate its outreach materials, but also explain
how LEP individuals may access available language assistance services. Methods used to inform
LEP individuals about language assistance services may include translating outreach materials
into other languages, updating non-English content in key languages on the main page of the
program website, and providing public service messages in non-English media describing your
programs.
Current applicants or beneficiaries of your programs or services should also receive
notice and information about available language assistance services. This may be accomplished
through the use of effective, program specific notices such as forms, brochures, language access
posters placed in conspicuous locations describing in multiple languages the availability of
language assistance services, the use of “I Speak” language identification cards4, and by
including instructions in non-English languages on telephone menus.

4

6

An example of an “I Speak” card can be found at www.justice.gov/crt/lep/resources/OhioLangIDcard.pdf .

Language Access Assessment and Planning Tool

May 2011

6. Monitoring, Evaluating, and Updating the Language Access Policy Directives,
Plans, and Procedures
For a language access program to continue to be effective, an agency must periodically
monitor, evaluate, and update the plan, policies and procedures. Some federal agencies and
recipients may designate a committee or staff person to be the language access coordinator
responsible for monitoring, evaluating, and updating the language access program. Federal law
does not prescribe a particular program model or evaluation approach. Consequently, the
approach to and design of an effective language access evaluation may vary for each agency and
recipient. Monitoring the effectiveness of your program may include:









Surveying staff on how often they use language assistance services, if they
believe there should be changes in the way services are provided or the providers
that are used, and if they believe that the language assistance services in place are
meeting the needs of the LEP communities in the service area.
Conducting customer satisfaction surveys of LEP applicants and beneficiaries
based on their actual experience of accessing the agency’s benefits, programs,
information, or services.
Observing and evaluating agency interactions with LEP individuals.
Soliciting feedback from community-based organizations and other stakeholders
about the agency’s effectiveness and performance in ensuring meaningful access
for LEP individuals.
Keeping current on community demographics and needs by engaging school
districts, faith communities, refugee resettlement agencies, and other local
resources.
Considering new resources including funding, collaborations with other agencies,
human resources, emerging technology, and other mechanisms for ensuring
improved access for LEP individuals.
Monitoring your agency’s response rate to complaints or suggestions by LEP
individuals, community members, and employees regarding language assistance
services provided.

Creating a record of language assistance services can help inform programs whether there
should be changes to the quantity or type of language assistance services. The monitoring and
review of current policies and the types of language assistance services provided should occur on
an annual basis.

7

Language Access Assessment and Planning Tool

May 2011

B. A Sample Self-Assessment
1. Understanding How LEP Individuals Interact with Your Agency
The following series of questions helps agencies understand how an LEP individual may
come into contact with your agency:
1. Does your agency interact or communicate
 Yes
with the public or are there individuals in your
agency who interact or communicate or might
interact or communicate with LEP individuals?

 No

2. Please describe the manner in which your
agency interacts with the public or LEP
individuals:

 In-Person
 Telephonically
 Electronically (e.g.
email or website)

 Via
Correspondence
 Other: (please
specify)

3. Does your agency provide federal financial
assistance to any non-federal entities? (Federal
financial assistance includes grants, training,
use of equipment, donations of surplus
property, and other assistance. Recipients of
federal funds can range from state and local
agencies, to nonprofits and other
organizations.)
4. If your agency does provide federal financial
assistance to non-federal entities:
a. Do you have an active program in place
to require your recipients of federal
financial assistance to comply with
Title VI and language access
standards?
b. Does your agency inform recipients of
federal financial assistance that they
should budget for language assistance
services?
c. Does your agency inform recipients of
federal financial assistance about which
grants can be used, in whole or in part,
to improve language access?

 Yes

 No

Yes

No

a. Yes

a. No

b. Yes

b. No

c. Yes

c. No

8

Language Access Assessment and Planning Tool

May 2011

2. Identification and Assessment of LEP Communities
The following series of questions aims to identify the LEP population you serve:
1. How does your agency identify LEP
individuals? (Select all that apply)

2. Does your program have a process to collect
data on:
a. The number of LEP individuals that
you serve?
b. The number of LEP individuals in your
service area?
c. The number and prevalence of
languages spoken by LEP individuals
in your service area?
3. How often does your agency assess the
language data for your service area?
4. What data does your agency use to determine
the LEP communities in your service area?
(Select all that apply)

5. Do you collect and record primary language

 Assume limited
English proficiency
if communication
seems impaired
 Respond to
individual requests
for language
assistance services
 Self-identification
by the non-English
speaker or LEP
individual
 Ask open-ended
questions to
determine language
proficiency on the
telephone or in
person
 Use of “I Speak”
language
identification cards
or posters
Yes

 Based on written
material submitted
to the agency (e.g.
complaints)
 We have not
identified nonEnglish speakers or
LEP individuals
 Other (Please
specify):
___________

a. Yes

a. No

b. Yes

b. No

c. Yes

c. No

 Annually
 Biennially
 Census
 US Dept. of
Education
 US Dept. of Labor
 State Agencies
Yes

 Not Sure
 Other:_________
 Community
Organizations
 Intake information
 Other:_________

No

No

data from individuals when they first contact
your programs and activities?
6. If you collect and record primary language

9

Language Access Assessment and Planning Tool

May 2011

data, where is the information stored?
7. What is the total number of LEP individuals
who use or receive services from your program
each year?
8. How many LEP individuals attempt to access
your programs or services each month?
9. How many LEP individuals use your programs
or services each month?
10. Specify the top six most frequently
encountered non-English languages by your
program and how often these encounters occur
(e.g., 2-3 times a year, once a month, once a
week, daily, constantly).

Language
1.
2.
3.
4.
5.
6.

Frequency of
Encounters
1.
2.
3.
4.
5.
6.

3. Providing Language Assistance Services
The following set of questions will help you assess how well your agency is providing
language assistance services to LEP individuals:
1. Does your agency currently have a system in
place for tracking the type of language
assistance services it provides to LEP
individuals at each interaction?
2. What data, if any, do you maintain regarding
language assistance services? (Select all that
apply)

3. Does your agency have a system to track the
cost of language assistance services?
4. What types of language assistance services
does your agency provide? (Select all that
apply)

10

Yes

No

 Primary language of
persons encountered
or served
 Use of language
assistance services
such as interpreters
and translators
 Funds or staff time
spent on language
assistance services
Yes

 Number of
bilingual staff
 Cost of interpreter
services
 Cost of translation
of materials into
non-English
languages
 Other (Please
specify):_______
No

 Bilingual staff
 In-house interpreters
(oral)
 In-house translators
(documents)
 Contracted
interpreters
 Contracted

 Language bank or
dedicated pool of
interpreters or
translators
 Volunteer
interpreters or
translators
 Interpreters or

Language Access Assessment and Planning Tool

May 2011

5. Does your agency a) have a certification or
assessment process that staff must complete
before serving as interpreters or translators for
LEP individuals? b) Does the process include
use of standardized language proficiency
exams?
6. Does your agency ask or allow LEP
individuals to provide their own interpreters
or have family members or friends interpret?
7. Does your agency have contracts with
language assistance service providers (inperson interpreters, telephone interpreters,
video interpreters, or translators)?
8. Does your agency provide staff with a list of
available interpreters and the non-English
languages they speak, or information on how
to access qualified interpreters?
9. Does your agency identify and translate vital
documents into the non-English languages of
the communities in your service area?
10. Which vital written documents has your
agency translated into non-English
languages?

11. Does your agency translate signs or posters
announcing the availability of language
assistance services?
12. When your agency updates information on its
website, does it also add that content in nonEnglish languages?

11

translators
 Telephone
interpretation
services
 Video interpretation
services

translators
borrowed from
another agency
 Other (Please
specify):
______________

a) Yes

a) No

b) Yes

b) No

Yes

No

Yes

No

Yes

No

Yes

No

 Consent forms
 Complaint forms
 Intake forms
 Notices of rights
 Notice of denial,
loss or decrease in
benefits or services
 Notice of
disciplinary action
Yes

 Applications to
participate in
programs or
activities or to
receive benefits or
services
 Other (please
specify):
______________
No

Yes

No

Language Access Assessment and Planning Tool

May 2011

4. Training of Staff on Policies and Procedures
The following series of questions will help you identify whether staff receive appropriate
training on your language access policies and procedures:
1. Does all agency staff receive initial and
periodic training on how to access and
provide language assistance services to LEP
individuals?
2. Who receives staff training on working with
LEP individuals? (Select all that apply)

3. Are language access policies and LEP issues
included in the mandatory training curriculum
for staff?
4. Does your agency staff procedural manual or
handbook include specific instructions related
to providing language assistance services to
LEP individuals?
5. Does staff receive periodic training on how to
obtain and work with interpreters?
6. Does staff receive periodic training on how to
request the translation of written documents
into other languages?
7. Do staff members who serve as interpreters
receive regular training on proper interpreting
techniques, ethics, specialized terminology,
and other topics?
8. Do staff members who serve as interpreters
receive interpreter training from competent
interpreters or other trainers familiar with the
ethical and professional requirements of an
interpreter?

12

Yes

No

 Management or
senior staff
 Employees who
interact with or are
responsible for
interactions with
non-English
speakers or LEP
individuals
Yes

 Bilingual Staff
 New employees
 All employees
 Volunteers
 Others (Please
specify):
______________
 None of the above

Yes

No

Yes

No

Yes

No

Yes

No

Yes

No

Language Access Assessment and Planning Tool

No

May 2011

5. Providing Notice of Language Assistance Services
The following series of questions will help you assess how you provide notice of
language assistance services to the LEP population in your service area:
1. How do you inform members of the public
about the availability of language assistance
services? (Select all that apply)

2. Do your translated program outreach
materials inform LEP individuals about the
availability of free language assistance
services?
3. Does your agency regularly advertise on nonEnglish media (television, radio, newspaper,
and websites)?
4. Does your agency inform community groups
about the availability of free language
assistance services for LEP individuals?
5. Does your agency inform current applicants
or recipients about the availability of
language assistance services?
6. Does the main page of your agency website
include non-English information that would
be easily accessible to LEP individuals?
7. Does your agency have multilingual signs or
posters in its offices announcing the
availability of language assistance services?

 Frontline and
outreach
multilingual staff
 Posters in public
areas
 “I Speak” language
identification cards
distributed to
frontline staff
 Website
Yes

 Social networking
website (e.g.
Facebook, Twitter)
 E-mail to
individuals or a list
serv
 Other (Please
specify):
_____________
 None of the above
No

Yes

No

Yes

No

Yes

No

Yes

No

Yes

No

6. Monitoring and Updating a Language Access Procedures, Policy, and Plan
The following set of questions will help you assess whether you have an effective process
for monitoring and updating your language access policies, plan and procedures:
1. Does your agency have a written language
access policy?
2. If so, is a description of this policy available
to the public?
3. How often is your agency’s language access
policy reviewed and updated?

13

Yes

No

Yes

No

 Annually
 Biennially

 Not Sure
 Other:_________

Language Access Assessment and Planning Tool

May 2011

4. When was the last time your agency’s
language access policy was updated?
5. How often does your agency update its data
on the LEP communities in your service area?
6. Does your agency have a language access
coordinator?
7. Does your agency have a formal language
access complaint process?
8. Has your agency received any complaints
because it did not provide language assistance
services?
9. Do you monitor the system for collecting data
on beneficiary satisfaction and/or
grievance/complaint filing?
10. Do you obtain feedback from the LEP
community on the effectiveness of your
language access program and the language
assistance services you provide?

14

Month____________

Year______________

 Annually
 Biennially
Yes

 Not Sure
 Other:_________
No

Yes

No

Yes

No

Yes

No

Yes

No

Language Access Assessment and Planning Tool

May 2011

III.

DEVELOPING LANGUAGE ACCESS DIRECTIVES, PLANS, AND PROCEDURES

This section will provide federal agencies and organizations, as well as agencies that
receive federal financial assistance (recipients), with a framework to develop, modify, and
implement language access policy directives, plans, and procedures. This framework should
help agencies plan their organizational approach to providing language assistance services when
an LEP individual seeks or encounters an agency contact. Language access policy directives,
plans, and procedures will differ depending on a variety of factors including the nature or method
of operation of the agency and its points of contact with the public. Some steps that are
reasonable for an agency that serves a few LEP persons in a year may be different than those
expected from an agency that serves several LEP persons each day. Accordingly, we
recommend tailoring this framework to your agency’s mission, the population served (both their
language needs and the cultural context), the importance of the service provided by the program,
and the available resources.
Many federal agencies and recipients have found that it is useful, when developing or
revising their language access program, to establish a work group that includes administrators,
professional and administrative support staff, potential beneficiaries, and members of community
organizations. By working with a diverse group that includes stakeholders, you will receive
more comprehensive input from those whose support and efforts may be important to the success
of your language access policy directives, plan, and procedures. Inclusive approaches in plan
design and development also tend to promote overall community awareness and support. By
leveraging personnel from different departments, an agency is able to build institutional
knowledge and resources that will lead to long-term policy coherence and consistency. In
addition, these individuals will be valuable resources to draw upon during evaluation and
improvement activities.
A. Components of a Language Access Program
While we describe language access policy
directives, plans, and procedures as three distinct
concepts, you may notice significant overlap
between the three areas as you begin to develop your
agency’s language access program. We have
provided the framework below to help you
conceptualize the task ahead and provide you with a
model flexible enough to tailor to your agency’s
particular needs.

Policy
Directives

Plan

Procedures

1. Language Access Policy Directives. A
policy directive sets forth standards, operating
principles, and guidelines that will govern the
delivery of language appropriate services. Policy
directives may be in the form of a public directive, order, rule, regulation, guidance,

15

Language Access Assessment and Planning Tool

May 2011

or other policy document. The purpose and authority for a policy directive may come
from federal, state, or local
Example General Policy Statement:
laws, orders, or
“It is the policy of this agency to provide timely meaningful
ordinances. A policy
access for LEP persons to all agency programs and
directive often includes the
activities. All personnel shall provide free language
following components:
assistance services to LEP individuals whom they encounter
or whenever an LEP person requests language assistance
a. A General Policy
services. All personnel will inform members of the public
Statement. This
that language assistance services are available free of
section explains the
charge to LEP persons and that the agency will provide
goals and expectations
these services to them.”
of the agency in terms
that bind the agency and its employees.
b. Purpose and Authority. This section provides the legal basis or administrative
authority for the agency policy and may explain the nexus between the policy
directives and the agency’s mission. For example:
“The purpose of this policy is to establish effective guidelines, consistent with
Title VI of the Civil Rights Act of 1964 and Executive Order 13166, for agency
personnel to follow when providing services to, or interacting with, individuals
who have limited English proficiency (LEP). Following these guidelines is
essential to the success of our mission to [insert].”
c. Language Assistance Measures. This section sets forth the standards for language
assistance services to be provided to LEP individuals. Language assistance
measures should be written in a manner that requires staff compliance consistent
with the agency’s culture. The measures define acceptable methods of
communication with LEP persons and may further elaborate requirements such as
those for data gathering and recording, notice, and training. In the sample general
policy statement, the decree that all personnel “shall provide free language
assistance services to LEP individuals whom they encounter or whenever an LEP
person requests language assistance services” describes the standards for how and
when the agency must communicate with LEP persons.
d. Staff Compliance. This section describes the responsibility of each division, unit,
or staff member. For example, the sample general policy statement above denotes
that “all personnel” are required to provide free language assistance services to
LEP individuals and must inform the public about available language assistance
services.
e. Definitions. A policy directive may also explain any terms referenced in the
policy. These terms may include agency-specific classifications of bilingual staff,
interpreter, language assistance services, LEP, primary language, translation, vital
documents, etc.

16

Language Access Assessment and Planning Tool

May 2011

Additional Language Access Policy Directives. An agency may have more than one
policy directive. For example, an agency may have a policy directive that explains its
overall obligation to provide services to LEP individuals and secondary or topical
policy directives that support the agency’s overarching LEP goals and objectives.
Additional policy directives may include formal guidelines that describe the agency’s
rules and regulations, for example:


Staff Training. A policy directive on staff training may dictate the frequency,
curriculum, and target personnel for ongoing training. For example, this policy
directive may mandate training particular to management, interpreters, translators,
or frontline staff who encounter LEP individuals.



Bilingual Staff. A policy directive on bilingual staff may state a policy that
second language skills are a desired characteristic, prescribe the hiring process for
bilingual staff, provide the mechanism for designating jobs as bilingual, when and
how to test the competency of prospective or current bilingual staff, define which
staff are “bilingual,” and/or additional remuneration for bilingual staff.



Performance Measurement. A policy directive on performance measurement may
order the frequency and manner of monitoring and oversight. For example, an
agency may elect to conduct an audit of language assistance services on an annual
basis.

2. A Language Access Plan. The plan is a management tool that provides an
administrative blueprint for bringing the agency into compliance with language

Identification of
funding and
procurement
issues

Monitoring and
updating of
policies, plan and
procedures

Staff training on
policies and
procedures

Notice of
language
assistance
services

Identification of
persons who will
implement the
plan

17

Description of
timeframe,
objectives and
benchmarks

Identification
and assessment
of LEP
communities

Language
Assistance
Plan
Language Access Assessment and Planning Tool

Collaboration
with LEP
communities and
other
stakeholders

May 2011

access requirements. The plan describes how the agency will implement the
standards for service delivery delineated in the policy directives, including explaining
how the agency will increase its capacity to address the language service and resource
needs identified in the self-assessment. The plan is a roadmap that helps agencies:
navigate the process of setting deadlines, priorities, and identifying responsible
personnel for policy and procedures development; hire, contract, assess, and ensure
quality control of language assistance services (oral and written); provide notice of
language assistance services; provide training of staff; and conduct ongoing
monitoring and evaluation. Key components of a language access plan include:
a. Identification of persons charged with implementing the plan. A plan should
describe the management staff, workgroup, committee, or other agency staff who
will be responsible for creating and overseeing the policy directives, developing
and modifying the language access plan, and establishing and implementing
operational procedures. The plan should also detail the chains of command for
authority and oversight and explain any coextensive responsibility and
coordination with other agencies, divisions, and offices.
b. Identification and assessment of LEP communities. A plan should address what
resources will be needed to assess the number or proportion of eligible LEP
persons from each language group in an agency service area and the resources
that will be needed to provide language assistance services. The plan should also
outline the work needed to install or maintain systems for data collection and
management.
c. A description of the timeframe, objectives, and benchmarks for work to be
undertaken.
d. Identification of funding and procurement issues and the steps needed to address
them.
e. Notice of language assistance services. A plan should also describe how the

agency intends to implement the changes needed to inform LEP individuals of the
benefits, programs, and services for which they may be eligible and the available
language assistance services.
f. Training staff on policies and procedures. A plan will identify training needs and
explain how they will be addressed.
g. Monitoring and updating the plan, policies, and procedures. A plan will explain
the agency’s approach to monitoring how it provides services to LEP individuals,
how it monitors plan performance, and the process for reviewing, and, if
appropriate, modifying current language access plans, policies, and procedures.
h. Collaborating with LEP communities and other stakeholders. Organizations that
have significant contact with LEP persons, such as schools, religious

18

Language Access Assessment and Planning Tool

May 2011

organizations, community groups, and groups working with new immigrants can
be very helpful in linking LEP persons to an agency’s programs and its language
assistance services. The plan can include provisions for creating and conducting
outreach and the actions needed to implement an effective system to gather
feedback and involve outside entities or individuals in the review process.
3. Language Access Procedures. Procedures are detailed explanations that specify the
steps to be followed to provide language assistance services, gather data, and deliver
services to LEP individuals. Procedures can be set forth in handbooks, intranet sites,
desk references, and reminders at counters. Procedures may entail use of forms or
software. Language access procedures often explain the following:











How staff are to respond to telephone calls from LEP individuals.
How staff together, track, and record language preference information.
How staff inform LEP individuals about available language assistance services.
How staff will identify the language needs of LEP individuals.
How staff are to respond to correspondence (letters and email) from LEP
individuals.
How staff will procure in-person interpreter services.
How staff will access telephone or video interpreter services.
How to use bilingual staff for LEP services and which staff are authorized to
provide in-language service.
How to obtain translations of documents.
How staff will process language access complaints.

B. Appointing a Language Access Coordinator or Other Responsible Personnel
Some agencies have found it helpful to appoint a language access coordinator and other
responsible personnel. These individuals are responsible for devising and ensuring that the
agency adheres to its language access policy directives, plan and procedures to provide
meaningful access to LEP persons. The language access coordinator should be or report to a
high-ranking official within the agency since high level support is essential to successful
implementation. The coordinator is responsible for language assistance services and may
delegate duties but should retain responsibility for oversight, performance, and implementation
of the language access plan. Agencies with multiple offices and divisions may find that each
component or field office should designate an individual as a local language access coordinator.
The language access plan should set forth the name and contact information of the responsible
official(s). The language access coordinator should consider creating a working group of key
stakeholders to assist in creating and implementing language access procedures for the agency.
The language access coordinator may also oversee personnel and performance of
employee and non-employee interpreters and translators, including:


19

Identifying qualified interpreters and translators to be included in an interpreter
database;

Language Access Assessment and Planning Tool

May 2011












Creating interpreter, translator, and bilingual staff qualifications and ethical
standards;
Outlining measures to ensure quality control of interpreters and translators;
Training and testing bilingual individuals including staff who provide language
assistance services;
Assigning qualified interpreters, translators and bilingual employees to perform
language assistance functions;
Maintaining a regularly updated list of all competent bilingual employees,
contract interpreters, and contract translators that includes their availability, nonEnglish language(s) spoken, and contact information;
Changing hiring and personnel practices to increase staff language capacity (e.g.,
providing pay incentives for bilingual employees);
Developing a procurement strategy for contract language assistance services
providers;
Searching for funding and other resources to support interpretation and
translation; technological and other infrastructural support, and staffing;
Providing input in budgetary and procurement matters related to implementation
of the language access policy, plan, and procedures; and
Coordinating procurement for interpreter and translator compensation for services
rendered.

C. Community Outreach and Disseminating Language Assistance Services Information
When language assistance services are not readily available at a given agency, LEP
individuals will be less likely to participate in or benefit from its programs and services. As a
result, many LEP persons may not seek out agency benefits, programs, and services; may not
provide beneficial information or file complaints; and may not have access to critical information
provided by your agency because of limited access to language assistance services. Thus, selfassessments of the number of current LEP contacts may significantly underestimate the need for
language services. Agencies should make every effort to conduct effective outreach, including:





20

Providing information to the public and to LEP communities regarding the
language assistance services available free of charge. Information should be
provided in English and in the appropriate other languages using, for example,
signage, websites, translated documents, telephone tree options, kiosks, and
community-focused outreach;
Coordinating with other agencies and stakeholders to ensure consistent
identification of LEP status, primary language, and similar information; and
Exchanging promising practices and challenges with other governmental and nongovernmental agencies.

Language Access Assessment and Planning Tool

May 2011

The Federal Interagency Working Group on Limited English Proficiency
welcomes and encourages your comments regarding this tool. To
provide written comments, please write:
The Federal Interagency Working Group on LEP
C/O Federal Coordination and Compliance Section
Civil Rights Division
U.S. Department of Justice
950 Pennsylvania Ave., NWB
Washington, DC 20530

21

Language Access Assessment and Planning Tool

May 2011

